DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 06/09/2022.

Examiner's Statement of reason for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to 1. (Currently Amended) A first access point (AP) device comprising:
a memory: a communicator comprising a first communication module configured to transmit a
first Bluetooth Low Energy (BLE) advertising packet and a second communication module
configured to perform a Wireless Fidelity (W1-Fi) connection, and at least one processor configured to: set a transmission period identically for the first BLE advertising packet and a
second BLE advertising packet of a second AP device, determine a transmission timing so that the first BLE advertising packet and the second BLE advertising packet are transmitted to a terminal at a predetermined time interval, transmit, to the second AP device, a message including information about the transmission period and information about the transmission timing, transmit, to the terminal, the first BLE advertising packet based on the transmission period and the transmission timing, and receive, from the terminal, information for the Wi-Fi connection based on the first BLE advertising packet and the second BLE advertising packet, wherein the first BLE advertising packet includes information for calculating
throughput of the first AP device and the second BLE advertising packet includes information
for calculating throughput of the second AP device.
The closest prior art, as previously recited, Xue et al. (KR 2018/0012269 A1), Levesque et al. (US 2017/0055236 A1), Chen et al. (US 2021/0105692 A1), are also generally directed to various aspects of multiple access points, the access points can synchronize their operation timing to each other, and can provide timing information to other access points and nodes in the network.  However, none of Xue, Levesque, Chen teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 7, 12 and 14.  For example, none of the cited prior art teaches or suggest the steps of determine a transmission timing so that the first BLE advertising packet and the second BLE advertising packet are transmitted to a terminal at a predetermined time interval, transmit, to the second AP device, a message including information about the transmission period and information about the transmission timing, transmit, to the terminal, the first BLE advertising packet based on the transmission period and the transmission timing, and receive, from the terminal, information for the Wi-Fi connection based on the first BLE advertising packet and the second BLE advertising packet, wherein the first BLE advertising packet includes information for calculating
throughput of the first AP device and the second BLE advertising packet includes information
for calculating throughput of the second AP device
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478